﻿O believers, we created you male and female and have made of you nations and tribes that you should know one another. Lo, the noblest of you in the sight of God is the most righteous."
196.	Mr. President, I should like to congratulate you on your election to the presidency of the thirty-fourth session of the General Assembly. The unanimous vote of this body in your support is a tribute to Africa, to your country and to you personally.
197.	I should also like to express my respect for Secretary-General Kurt Waldheim, whose continuous search for world peace ought to be an example for all peace-loving nations.
198.	Permit me to convey to this Assembly the greetings of the Iranian people, of Prime Minister Mehdi Bazargan, and of the great leader of our revolution, Ayatollah Ruhollah Khomeini.
199.	I should also like to note that this is not the first time I have addressed the General Assembly of the United Nations, although this is the first time the Assembly is actually hearing me. As an Iranian who has come here from out of the ranks of a 30-year-old revolutionary movement, I have enjoyed the satisfaction of screaming the outrage of my people at you on several occasions from the sidewalks in front of this building. While from the outside, the wails of this complex seemed difficult to penetrate, I never questioned the necessity of appealing to the conscience of the world in our struggle against tyranny.
200.	Now that we have penetrated the walls and this Assembly can hear me loud and clear, I should like to state categorically that this is the first time since the coup engineered in Iran by the Central Intelligence Agency in 1953 that the Iranian delegation to the United Nations has represented the true preference of the Iranian people. It is an undeniable fact that during the past 25 years the Shah of Iran was a puppet of imperialism and Zionism. While our people identified with the liberation movements of the third world, the Iranian delegation to the General Assembly sided with the racist or imperialist oppressors. While the Iranians felt a deep sense of solidarity with the people of Palestine and their sole and legitimate representative, the PLO, the Iranian delegation voted with the Zionists, whose repression of the Palestinians and the Lebanese has become comparable to Nazi criminal acts.
201.	It is a source of immense pleasure for me to announce to this session of the General Assembly that from now on the Iranian delegation to the United Nations will act and vote on the basis of the true preferences and aspirations of the Iranian people. It is intrinsic to the Islamic Republic of Iran that our representatives in the world Organization should always side with the victims of colonialism, imperialism, exploitation, racism and Zionism.
202.	The Iranian revolution is committed to a fundamental transformation of Iranian society, on the basis of the Koranic principles of justice, equality and participation. Revolution is a quest for freedom and, from the perspective of Islam; freedom involves the unchaining of human beings from economic oppression, exploitation, political and cultural manipulation, mental slavery, egocentrism and all other causes of alienation. In the Islamic world view, one is capable of recognizing God only after one has unchained oneself from the conditions of one's alienation. The final goal of all revolutions is the destruction of the sources of human alienation, whether they he found in capitalism, totalitarianism or exploitation.
203.	The goal of the Islamic revolution is to create a society in which all people may fulfil their potential, regardless of race, religion or sex. The end of the Shah's regime was the first step towards this goal by the Iranian revolution. Needless to say, the destruction of the Pahlavi rule was the less difficult part of our task; the more complex revolutionary work is ahead of us. For example, we have to restructure the society at a time where our agriculture, by reason of the neglect and irresponsibility of the old regime, can feed no more than 30 per cent of Iran's population.
204.	The moral explosion of the Iranian masses in 1978 was greatly inspired by the doctrines of the Koran and the efforts of Prophet Mohammed to transform the wealthy and class-dominated societies of his time into egalitarian and democratic communities of the Islamic faithful. The doctrines of the Koran and the Prophet's tradition will continue to guide and inspire our revolution. One of the most popular slogans of the demonstrators during the last phase of the revolutionary struggle was "Neither East nor West: only Islamic Republic".
205.	It is indeed true that both the Western and the Eastern worlds have difficulty understanding the nature of the Iranian revolution. The difficulties of the West are rooted in a number of misperceptions.
206.	In the first place, in the West religion is defined as a relationship between man and the supernatural. There is no room in that definition for political, economic and social considerations. Islam, however, consists of a set of doctrines based on a world view. The Islamic doctrines define and conceptualize both man and the social universe with the purpose of transforming them in accordance with the Islamic world view. Seen in this light, the religion of Islam has its own political, economic, social and cultural perspectives. It is the imposition of the Western definition of religion on Islam which prevents most Western observers from comprehending our revolution.
207.	Secondly, the development of secular scientific culture in Europe was opposed by the organized Church. This was not the case in the Islamic societies simply because Islam has no organized and centrally controlled Church. The Western intellectuals, as a class, developed their distinction in opposition to the Church, particularly the Catholic Church. They were perceived to be rational rather than emotional, and committed to the doctrine that knowledge is the product of pure reason. During the dark ages, which, in the specific sense, were exclusively a Western phenomenon, the Church rejected the existence of non-religious or non-theological knowledge. The Christian clergy's attitude of resentment and contempt towards the early scientific discoveries is well known.
208.	In pre-Renaissance Europe, the papal system had transformed religion into a stagnant institution closely connected with the ruling classes of the time. A principal function of theology and religious literature was to comfort the oppressed masses with the promise of heaven. With the Renaissance, science and philosophy broke away from the bondage of papal totalitarianism and began their free and independent inquiry. With the passage of time, this sense of liberation, along with the scientific reasoning brought about by the Renaissance, became the weapon of the intellectuals against organized religion, which fought back with all its resources.
209.	In such a situation, it was logical for the scientists and secular thinkers to distinguish their activities as separate from, or opposed to, religious doctrines. When the clock, which was invented by the Moslems, was introduced into the French Court, the priests deemed it to be the work of the devil and ordered their servants to destroy it. Thus when the Western intellectuals began to advocate the separation of Church and State they were actually choosing freedom over the arbitrary power of organized religion. They were against superstition and denial of natural joy, not against ethics or morality. Consequently, the antagonism of the intellectuals to the Church in the West made a significant contribution to social and scientific advancement. However, when Western secularism was transmitted to the colonized societies, particularly Islamic societies, and popularized among the educated elements of the people, the results were not social and scientific advancement but the alienation of the intellectuals from themselves as well as from the masses.
210.	The West moved toward secularism as a way of solving this problem. The separation of Church and State was the outcome of this movement, which served the progressive interests of science and society. The Islamic world has never had such an experience. Those Western observers who assume their experience with religion has universal application are often confused when they see a religious leader has become the leader of a great political revolution.
211.	Thirdly, the Western experience with religion also contributed to the development of philosophical materialism. When Karl Marx described religion as the "opium of the people", he had the history of Western Europe in mind. He knew very little about Islam or the African or Asian societies. In the Islamic societies, when the intellectuals opposed religion and religious values, echoing either Marxism or Western liberalism, the result was the destruction or weakening of the moral force capable of confronting colonial aggression and imperialism, particularly in its cultural form.
212.	The prejudice of the colonial scholars was, and continues to be, heavily influenced by the imperialist interests, while the misperception of the Marxist writers has been a logical extension of the assumption that "religion is the opium of the people", a contention that could have been true in one society or region but not necessarily in other societies and regions of the world. Instead of using Marxism as a tool of analysis, many Western and Eastern thinkers have substituted the Marxist doctrines for an independent study of third- world societies within their own native socio-historical context. It is unfortunate that too many of the contemporary liberal and socialist observers of the third world are still pursuing the framework developed by their nineteenth-century predecessors.
213.	The fourth factor in understanding the Iranian revolution is that the works of the so-called Western orientalists on Islam are, for the most part, so prejudiced that even those who wish to learn about the reality of Islam as a revolutionary ideology have difficulty finding adequate literature. Most students of Middle Eastern affairs in Western universities study with teachers who have a built-in antipathy towards Islamic cultures.
214.	Finally, the fifth factor; for a quarter of a century the deposed Shah spent millions of dollars in order to present a progressive image of himself to the Western world. A component of this undertaking was to present his opponents as either Marxists or religious extremists opposed to his modernization programs.
215.	Given such pre-conceived notions and prejudices, it is no wonder that many observers of socialist and liberal persuasion have as much trouble appreciating the radical and progressive nature of the Iranian revolution as do the apologists for imperialism,
216.	All societies have their own organic development, regardless of what the ethnocentric social theoreticians would like to believe. It was the consequence of this reality that, in February 1979 after 100 years of struggle, enabled the Iranian people to force their illegitimate monarch into permanent exile and to welcome home their most popular leader, Ayatollah Ruhollah Khomeini. Those events were a culmination of more than a year of nation-wide demonstrations, protests and strikes against the Pahlavi regime and United States imperialism. The dominant slogans of the protest demonstrations and mass marches were: "Death to the Shah", "Independence, Freedom and Islamic Republic" and 'Neither East, Nor West, only Islamic Republic".
217.	The swiftness with which the Islamic Republic of Iran acted against Zionist Israel and South Africa exemplifies the ideals embodied in the international stand taken by our revolution. It demonstrated our unequivocal commitment to the right of all peoples to a sovereign and independent life free of oppression, domination and exploitation in all their manifestations.
218.	We are committed to the view that the maintenance and propagation of bloc alliances based on a military network serves only the cause of imperialism and tyranny. The policy of dismantling military bases and dissociating Iran from military alliances, which cater to the imperialistic game-plan, was one of the initial foreign policy decisions of the Islamic Republic of Iran. It was also a logical step for revolutionary Iran to join the ranks of the non-aligned States. The ideals represented by the non-aligned movement reflect many of our own. Our recent participation in the Havana Conference of the Heads of State or Government of Non-Aligned Countries signalled the beginning of what we hope will be a very active membership in the non- aligned movement. Our beloved national hero, and Prime Minister from 1951 to 1953, the late Mohammad Mossadegh, was one of the original advocates of non- alignment. He championed the cause of non-alignment from the tribune of the United Nations in 1952, at a time when Stalinism and United States imperialism did not even respect the legitimacy of non-alignment, The coup engineered by the Central Intelligence Agency against Mossadegh was, in part, due to his advocacy of non-alignment, exemplified by his refusal to join the military alliance sponsored by the United States which came to be known as the Baghdad Pact.
219.	We are all too familiar with the facts of the Middle East conflict. For us, the most important fact is the displacement and suffering of the Palestinian people. Three million human beings either have been expelled from their ancestral homes or live under the Nazi-fied terror of the Israeli military occupation simply because they are not Jews. I know such a formulation of the problem may sound over-simplified, but it is nevertheless the naked truth. This is why Zionism has to be regarded as one of the most vicious forms of racism in recorded history; it displaces and terrorizes human beings simply because they do not belong to a particular race and religion.
220.	Poor people have always used less sophisticated means of killing their enemies than have the rich. This inequality of means in warfare, which is tremendously intensified by the industrial and technological advances of the past century, has enabled the rich to distort the reality of their actions and intentions. When the Israeli bombers rain death on the impoverished Palestinians and Lebanese, their media apologists in the Western countries, particularly in the United States, describe their genocidal aggression as defensive aerial attacks on Palestinian military bases. No correspondent goes to the Palestinian refugee camps or to the Lebanese villages to report on the plight of the victims. But when the Palestinians blow up a bus in occupied Jerusalem or assassinate an Israeli secret agent, they are described as terrorists. This hypocrisy is characteristic of systems of oppression that deny the rights and human dignity of their victims.
221.	My Government is proud to have taken concrete steps in contributing to international efforts aimed at unmasking such deceptions and at undoing the violations and criminal acts committed by Israel.
222.	Nowhere are the vestiges and remnants of colonialism and imperialism more apparent and stark than in southern Africa. In keeping with our conviction that we must seek for others the same dignities and freedoms that we have sought for ourselves, the Iranian Government took prompt action regarding the abhorrent policies of apartheid and racial discrimination on the African continent. This action resulted, among other things, in the total cut-off of Iranian oil shipped to South Africa. That measure was adopted with the intention of applying economic pressure on the Pretoria regime and, indirectly, upon the equally racist and illegal regime in Southern Rhodesia.
223.	Five months ago the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples held a series of plenary meetings in Belgrade, Yugoslavia. Iran participated in those de-liberations and enunciated its views on apartheid and decolonization in greater specificity and detail. We mentioned then, and we repeat the view now, that the Iranian Government finds the situations existing in South Africa, Namibia and Zimbabwe-Rhodesia disgraceful and deplorable. We add our voice to those that have already made themselves heard through the channels of the United Nations as well as elsewhere, denouncing any solution not entailing the right of the majority to self-determination and freedom without qualification. It is our hope that the Security Council in particular will further contribute to this end by strengthening all existing sanctions against Southern Rhodesia, and that all Member States will cease and desist from violating the letter and spirit of these prohibitions.
224.	In the case of South Africa, our policy is predicated on the same tenets of anti-imperialism and anti- colonialism that combined to form the moral underpinnings of our position on Southern Rhodesia. As mentioned earlier, the existing racist nature of the apartheid regime of South Africa remains in direct opposition to Iran's policy of supporting efforts aimed at creating an international society free from the evils of colonialism, neo-colonialism and racial discrimination in all their forms. As such, South Africa has done little to ameliorate its present posture in either style or substance, as witnessed by its continuing discriminatory, exploitative and provocative policies in Namibia, all pursued in defiance of the unanimous call by the international community for a peaceful and just settlement in that Territory. We believe, then, that it is high time that the United Nations adopted more effective economic and other measures, including the application of the provisions of Chapter VII of the Charter of the United Nations against the Government of South Africa.
225.	Although the revolutionary government is only eight months old, the Provisional Government of Bazargan, under the moral guidance of Ayatollah Khomeini, has made it abundantly clear that Iran has proudly joined the anti-colonial, anti-imperialist and anti-Zionist forces. However, what is distinct about our revolutionary posture, in both the domestic and international realms, lies in our conviction that the struggle for justice, independence and freedom should in part be directed against our own habits and perceptions. It is certain that the racists and exploiters of this world will not treat the nations and peoples of the third world any better than the way we treat our own people and relate to one another across national boundaries.
226.	Until recent decades the rulers in the official or unofficial colonies of Africa, Asia and Latin America did not need the assistance of colonial or imperialist Powers in order to maintain their privileged position. In fact, in many cases the traditional rulers attempted to resist the Western penetration of their societies not only for political but also for cultural and ideological reasons. Until the outbreak of the Second World War, the cultural and ideological orientation of the typical traditional ruling class in the under-developed world was not too different from that of its own general population.
227.	Today the situation is completely changed. The peasants are still living under the same conditions or have moved to urban ghettos, but the owners or controllers of the means of production have adopted a cultural and ideological orientation that mystifies the general population. The privileged few, whether they belong to the commercial, bureaucratic or military sector of the governing class, have little socio-cultural contact with the exploited many. In terms of their concrete aspirations and ambitions, they identify with the West to the point of being alienated from their own roots.
228.	Thus as the economic gap between the privileged few and the wretched many increases, so does the cultural gap. The enclaves of wealth and power in many under-developed countries are also enclaves of imported cultures and life-styles. The rapid growth of international finance, the movement of goods and services, travel and communication have led to a global standardization of values, goals and aspirations among those who benefit from these activities. Since the technology and the ideology of this dramatic phenomenon are the product of organic socio-economic growth in the West, the standardization of values, goals and aspirations among the ruling classes of the world has added a new dimension of cultural domination to the evolving character of imperialism in the contemporary world. Today, even the liberal education, the manners, the dress fashion, the fads and the consumptive norms of the ruling classes in the subordinated societies are similar to those of their counterparts in the advanced industrial world.
229.	In our time imperialism has produced an unprecedented amount of resentment among the populace in the subordinated societies. This resentment, which is a response to exploitation, coercion and consumption- oriented manipulation, has resulted in an intensified and expanded revolutionary challenge from below. Thus installation of repressive technology in the dominated society and militarization of its state have become necessary in order to maintain the status quo. And yet it is a mistake to think of the export of manipulation, repression and militarism to the developing countries as a reaction to the resentment of the wretched. Since the resentment itself is a product of imperialism, the response to it is also a product of imperialism. Seen in this light, manipulation, repression and militarism are the organic commodities of imperialism in search of global markets.
230.	Sad to say, too many of us are eager customers for the latest commodities of imperialism. Too many of us spend the precious resources of our people in a parasitic and paranoia-producing arms race. Too many of us are more responsive to the greed of the few for luxury goods than to the essential needs of the many. The arms race and the insatiable hunger for luxury goods are integral parts of the imperialist design for the contemporary world. Too many of us are the unconscious victims of imperialism. The perceptions which were imposed on our fathers by colonialism and imperialism have gradually become so internalized by us that we think they are the product of our own thinking. Cultural imperialism has penetrated the deepest levels of our psyches. Too many of us use the imported instruments of repression and oppression against our own peoples more effectively than their producers intended for us. Too many of us spend more of our resources on the institutions of coercion than on education or public health. The deposed Shah of Iran was perhaps the most irrational ruler in this category, but we all know that there are too many smaller shahs in this world.
231.	Why did China have to teach Viet Nam a lesson? What justification was there for the Pol Pot regime in Cambodia to pursue a course of action that resulted in the death of more than 2 million of its own citizens? Why did Viet Nam find it necessary to invade Cambodia? If the new regime in Cambodia is popular and legitimate, why are foreign troops compelled to continue their presence in the country?
232.	The rebellion in Afghanistan has produced thousands of deaths and tens of thousands of refugees, who are pouring into the Iranian and Pakistani territories. Irrational and alienated elements justify such actions in the name of an imported 'ism'. It does not matter if the natives reject the imported formula or do not wish to be represented by those who arrogate to themselves a scientific mission.
233.	We will betray our own commitment to peace, justice, independence and freedom if our answers to these questions are superficial, evasive, self-serving and one-dimensional. It was not class struggle or economic considerations which caused the latest tragedies in Indo-China. And it is not enough to claim that subjective factors are at work without pursuing the question of what we mean by "subjective factors' and what should be done to remove them. It is our responsibility to analyze these conflicts with as much vigour and commitment to truth as we apply to unmasking the nature and consequences of traditional imperialism.
234.	The Marxist theory of conflict falls short of explaining all the problems of our time; and when it does explain a particular conflict situation, it is a mistake to perceive such an explanation as final. There is an abundance of historical evidence that materialist categories of explanations or prescriptions, whether rooted in Marxism or capitalism, neither fully comprehend the nature of human conflict, nor sufficiently satisfy human aspirations.
235.	The revolutionary experiences of this century are once again demonstrating the ancient truth that the struggle for justice, freedom, peace and independence requires a moral dimension which is separate from and beyond the material structure. Nuclear weapons and the real possibility of a global holocaust have intensified the need for this recognition in an unprecedented manner. Nineteenth century conditions of growth and industrialization made morality subservient to materialism in social theories and political actions. Contemporary revolutionary movements can no longer continue this unnatural situation. They have to recognize that imperialism, war and oppression cannot be defeated by materialism alone.
236.	The problem in the third-world countries is not just the political and economic domination by the alien forces of super-Powers, but also their cultural domination.
237.	Many of the third-world countries are dominated by the ideological, philosophical and cultural tendencies which are alien to the native societies. As a result, many intellectuals in the third world are alienated not only from themselves, but also from their own people. This situation has produced an unprecedented crisis among intellectuals in the third world, to the extent that communication between them and the masses has be-come extremely difficult, and at times impossible.
238.	Many of the educated elements in the third world speak the native language; they might even dress like the natives. But they think, feel, taste, see and hear in a Western or Eastern way. In other words, their sense perceptions are taken over by alien forces. This is the worst kind of slavery human beings can be subjected to. This mental slavery is the most distinct consequence of imperialism in the contemporary world, and it seems to be a cheap and effective tool for perpetuating imperialist domination.
239.	The global problems diversely analysed from this podium during the past 10 days have a cultural dimension the comprehension of which is at least as crucial as their economic, political, commercial and military components. The multifaceted crisis confronting us all can be reversed if our attention is not limited to the objective conditions of oppression and exploitation. We must also confront the habits and perceptions which we have inherited and internalized without thought or reflection. The problems of development, poverty, inequality, insecurity and violence in the third world can be effectively dealt with only in native socio-cultural contexts; otherwise we will continue to be, however unwittingly, the tools of the super-Powers.
240.	The producers and sellers of arms live in a few advanced industrial societies, but increasingly those who use the ever more sophisticated weapons are the impoverished peoples of the third world. This is a new but less visible form of domination and exploitation to which the wretched of the earth are subjected. The poor have become the fighters of the proxy wars of the rich, and this is why the militarization of politics in the third world has reached a sorry stage. In the name of security and with the dubious claim of knowing what is good for their people, many rulers of third-world countries have substituted forced submission for civil society and voluntary association. Nationalism, once a source of solidarity against imperialism, is now becoming an excuse for militarized societies to engage in civil and regional wars. Both the East and the West are exploiting the misperceptions and militarization of the third-world countries in accordance with their imperialistic game- plans, which include the expansion of their own self- serving arms race.
241.	It is the position of the Islamic Republic of Iran that the United Nations should be as active in combating the new forms of imperialism as it was in the struggle against colonialism. The cultural domination and militarization of the third world can be as destructive of the rights and humanity of nations as violation of their sovereignty. The confrontation between the oppressed natives and the rulers whose alienated consciousness has placed them at the service of imperialism is as inevitable as was the confrontation between the natives and their colonial masters. Whenever the United Nations has had an opportunity to play a constructive role in the confrontation between colonial oppressors and the forces of national self-determination, it has been instrumental in reducing the violence of the confrontation.
242.	In the past decade the United Nations has played a significant role in unmasking the deceptiveness of Zionist Israel or arousing the conscience of the world against the racist regimes of southern Africa, The Western mass media have a near monopoly of information and communications facilities and it is extremely difficult for the poor or the oppressed to appeal to world public opinion. The plight of the oppressed is not sensational enough for the monopolists of information and communications facilities. The United Nations can be more helpful in this regard than it has been in the past.
243.	For a quarter of a century half a million Iranians served time in prison; more than 65,000 of them were killed by the Shah's armed men; over 2,000 of them, all young men and women, were publicly executed and an unknown number were tortured to death; yet not a word about these hideous crimes was uttered in this Assembly. There are other peoples in the world who are being killed, imprisoned and tortured by other shahs. The United Nations should heed their cries and reflect them in its public deliberations.
244.	The crimes of the shahs cannot be ignored by the world Organization simply because they take place within national boundaries. If the oppressors have to get their arms, ammunition, spies, advisers, and repression technology from outside their national boundaries, then concern over their crimes cannot be confined within their national boundaries either.
245.	The legitimacy of the United Nations can be deepened if this challenge is taken seriously. The oppressors, the monopolists of information and communications facilities, those who benefit from proxy wars and cultural domination, whether they live inside or outside certain national boundaries, will certainly advise the United Nations to tolerate the crimes of those who rule by coercion alone. But if we are to serve the cause of peace and justice in the world, we cannot ignore the plight of the oppressed without losing our legitimacy, The Islamic Republic of Iran is committed to the proposition that the most sacred mission of the United Nations is to support, within a realistic framework, the rights and human dignity of the oppressed at all times and under all circumstances.